STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 24, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
SUSAN J. SUTTON,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0385	 (BOR Appeal No. 2049891)
                   (Claim No. 2014010303)

SUMMERSVILLE MEMORIAL HOSPITAL,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Susan J. Sutton, by John Shumate Jr., her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Summersville Memorial Hospital, by
Marion Ray, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated April 2, 2015, in which
the Board affirmed an October 3, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s October 1, 2013, decision
rejecting Ms. Sutton’s application for workers’ compensation benefits due to a determination that
she had not been injured in the course of and as a result of her employment. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On September 25, 2013, Ms. Sutton sustained a fall during her regularly scheduled shift
as a licensed practical nurse at Summersville Memorial Hospital. There were no witnesses to the
incident; however, she was discovered almost immediately by a coworker and was transported to
Summersville Regional Medical Center’s emergency department. Treatment notes from
Summersville Regional Medical Center’s emergency department dated September 25, 2013,
indicate that Ms. Sutton reported “getting dizzy” and falling. She was diagnosed with a fractured
                                                1
right patella and a fractured left humerus. Also on September 25, 2013, Nancy McKinley, M.D.,
performed an orthopedic consultation. She confirmed the diagnoses made in the emergency
department and noted that Ms. Sutton reported that she injured herself when she suddenly found
herself falling. An incident report was completed by Summersville Memorial Hospital on the
date of injury, which indicated that Ms. Sutton was found face-down in a patient’s room. The
incident report further indicates that Ms. Sutton reported feeling pain all over her body and a
sensation that she was going to pass out. The claims administrator’s first report documenting the
injury indicated that Ms. Sutton was injured on September 25, 2013, when she fainted. On
October 1, 2013, the claims administrator rejected Ms. Sutton’s application for workers’
compensation benefits based upon a finding that she was not injured in the course of and
resulting from her employment.

        On March 12, 2014, Prasadarao Mukkamala, M.D., performed a records review. He
opined that Ms. Sutton’s medical record indicates that she did not sustain a work-related injury
on September 25, 2013, but rather fell after being overcome with dizziness. On June 5, 2014, Ms.
Sutton testified in a hearing before the Office of Judges. She stated that on September 25, 2013,
she fell after becoming entangled in a length of intravenous tubing. Ms. Sutton further stated that
any medical records stating that she fell after experiencing dizziness are inaccurate. Finally, Ms.
Sutton testified that she has had no prior problems with dizziness and has never fainted.

       In its Order affirming the October 1, 2013, claims administrator’s decision, the Office of
Judges held that the evidence of record establishes that although Ms. Sutton was injured on
September 25, 2013, on her employer’s premises, the injury did not occur as a result of her
employment. The Board of Review affirmed the reasoning and conclusions of the Office of
Judges in its decision dated April 2, 2015. On appeal, Ms. Sutton asserts that the evidence of
record clearly demonstrates that she sustained a personal injury in the course of and resulting
from her employment.

        The Office of Judges pointed out that it is undisputed that Ms. Sutton was injured at
Summersville Memorial Hospital on September 25, 2013, when she fell. However, the Office of
Judges found that Ms. Sutton’s testimony regarding the circumstances of the September 25,
2013, incident is in direct conflict with the medical records contemporaneous with the event. The
Office of Judges determined that none of the medical reports of record indicate that Ms. Sutton
fell as a result of tripping over intravenous tubing, as she alleged in her testimony before the
Office of Judges. Further, the Office of Judges found that although Ms. Sutton testified that she
had no prior episodes of dizziness or fainting, her medical record reveals that she was referred
for a neurological consultation in 2006 after reporting multiple episodes of dizziness and near-
fainting. The Office of Judges then concluded that the evidence of record demonstrates that Ms.
Sutton’s injury is unrelated to her employment given her past history and her testimony, which
directly conflicts with the representations made by her emergency care providers. We agree with
the reasoning and conclusions of the Office of Judges, as affirmed by the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous

                                                2
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                    Affirmed.

ISSUED: March 24, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                              3